APPEAL OF ESTATE OF F. M. ROBINSON.Robinson v. CommissionerDocket No. 6341.United States Board of Tax Appeals4 B.T.A. 47; 1926 BTA LEXIS 2384; April 22, 1926, Decided Submitted February 20, 1926.  *2384 John E. McClure, Esq., for the taxpayer.  W. H. Lawder, Esq., for the Commissioner.  *47  Before ARUNDELL and LANSDON.  The Commissioner determined a deficiency in income tax for 1920 in the amount of $1,016.30, of which $1,014.02 is in controversy.  The only issue is whether an amount of $6,144, interest on a certain note, was income of F. M. Robinson, or of his wife, who is alleged to have been the owner of the said note, during the period over which the interest represented by such payment accrued.  FINDINGS OF FACT.  F. M. Robinson, the decedent, was a resident of Atlanta, Ga., during the year 1920.  Sometime between January and July, 1919, he gave his wife a certain promissory note, bearing interest at the rate of 6 per cent per annum, executed by Asa G. Candler, Inc., in the amount of $204,800.  This gift was made in the presence of a witness and was effected by endorsement and delivery of the note.  On December 31, 1919, Asa G. Candler, Inc., issued its check, payable to the order of F. M. Robinson, for interest on the note in question for the six-month period, from July 1, 1919, to December 31, 1919, in the amount of $6,144.  Early in January, *2385  1920, F. M. Robinson endorsed such check, and the proceeds were deposited either to his credit or to the credit of his wife, and its amount was included by Mrs. F. M. Robinson in her income for 1920, and tax paid thereon.  Neither the decedent nor his wife kept any regular books of account.  They made separate income-tax returns for the year in question on the cash receipts and disbursements basis.  The amount of $6,144 was not income of the decedent.  Order of redetermination will be entered on 15 days' notice, under Rule 50.